



EXHIBIT 10.62




Centrus Proprietary Information
Contract No. ______________


CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT is effective as of January 1, 2020 ("Effective Date"),
between CENTRUS Energy Corp., a Delaware corporation, the principal office of
which is located at One Democracy Center, 6901 Rockledge Drive, Suite 800,
Bethesda, Maryland 20817 (hereinafter referred to as "Centrus" or
“Corporation”), and Mr. Stephen Greene, an individual residing at ****
(hereinafter referred to as "Consultant").


IN CONSIDERATION of the mutual promises set forth herein, the parties hereby
agree as follows:


1.
This Consulting Agreement shall be effective as of the Effective Date and shall
expire on June 30, 2020, unless sooner terminated pursuant to the terms hereof.



2.
At the request of Centrus, Consultant shall perform the following work and
services (“Services”):



Services are of an advisory nature, which may include, but not limited to:
–
Assistance and development of information on issues involving claims against the
Company;

–
Preparation of information for meetings with senior officials from other
Companies as well as with various Government officials;

–
Preparation of items to be discussed within the Company that are of strategic
interest;

–
Preparation and discussion on the Company’s pension plans;

–
Development of material on a variety of issues that may impact the Company.

   


3. Centrus shall compensate Consultant at a rate of $400.00 per hour for the
time actually spent in the performance of the Services. The rate includes all
costs of operation, including benefits, overhead, and all applicable taxes.
CENTRUS shall reimburse Consultant for reasonable and necessary travel expenses
incurred by Consultant in performance of the Services in accordance with
Centrus’ travel expense policy. No other expenses shall be reimbursed unless
agreed in writing in advance by the Buyer designated in Section 8.


4.    Consultant shall expend its best professional efforts to perform this
Consulting Agreement with all due diligence, economy and efficiency, in
accordance with this agreement and applicable law and regulations.


5.    The Consultant Agreement Terms and Conditions Form UE-319
(Centrus)(9/30/14) is incorporated herein by reference and made a part of this
Consulting Agreement as if set forth herein.


6.    This Consulting Agreement is to be governed by the laws of the State of
Maryland.


7.    The whole and entire agreement of the parties is set forth in this
Consulting Agreement (including Form UE-319), and the parties are not bound by
any agreements, understandings, statements or conditions other than those
expressly set forth herein.







--------------------------------------------------------------------------------





8.    This Consulting Agreement may not be changed or modified in any manner
except by a writing mutually agreed by the authorized representatives of the
parties or their respective successors and permitted assigns. Consultant
acknowledges and agrees that only Mr. Philip Strawbridge. Senior Vice President
and Chief Financial Officer ("Buyer") is authorized to bind CENTRUS regarding
assignment of any work, any changes or modifications to this Consulting
Agreement or to approve payments or the reimbursement of expenses pursuant to
this Consulting Agreement.


9.    Any notice, request, demand, claim or other communication related to this
Consulting Agreement shall be in writing and delivered by hand or transmitted by
telecopier, registered mail (postage prepaid), or overnight courier to the other
party at the following address:


If to CENTRUS:    Centrus Energy Corp.
6901 Rockledge Drive
Suite 800
Bethesda, MD 20817
Attn: Philip Strawbridge, Senior Vice President and CFO


If to Consultant:    Stephen Greene
****



IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the Effective Date.
    


Centrus Energy Corp.
 
Stephen Greene
 
 
 
By: /s/ Philip Strawbridge
 
/s/ Stephen Greene
Philip Strawbridge
 
 
Senior Vice President and CFO
 
 






